        Case 3:20-cv-00249-RCJ-CLB Document 85 Filed 10/27/20 Page 1 of 1




1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      PATRICK McGUIRE, et al.
4                                                        3:20-cv-0249-RCJ-CLB
                                    Plaintiffs,
5         v.
                                                         ORDER
6      ANNE MARIE CAREY, et al.,
7
                                 Defendants.
8

9           On October 6, 2020, plaintiffs filed a motion to compel discovery responses (ECF No.

10   84). To date, no opposition has been filed.

11          Pursuant to Local Rule 7-2(d), the failure of an opposing party to file points and

12   authorities in response to any motion . . . constitutes a consent to the granting of the motion.

13   However, the court would prefer to rule on the merits of the motion, and thus will extend

14   deadline to file a response until November 6, 2020. If a response is not received, the court

15   may grant motion to compel as unopposed.

16           October 27, 2020
     DATED: __________________.

17

18                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28

                                                     1
